Motion by appellant to stay order of the Supreme Court, Queens County, dated March 20, 1972, which referred to a Special Referee, to hear and *562report, plaintiff’s motion for reconsideration of the portion of a judgment pertaining to the support of plaintiff and the issue of the parties’ marriage, the stay to operate pending appeal from said order. Motion denied; and, on the court’s own motion, appeal dismissed, without costs. The order sought to be reviewed is not appealable (see Manufacturers Trust Co. v. Madgo Realty Corp., 256 App. Div. 954). Hopkins, Acting P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.